Exhibit D
                                   SUPERIOR COURT OF CALIFORNIA,
                                       COUNTY OF SAN DIEGO
                                             CENTRAL
                                             MINUTE ORDER
DATE: 09/30/2020                    TIME: 12:50:00 PM                    DEPT: C-67
JUDICIAL OFFICER PRESIDING: Martin W. Staven
CLERK: Patricia Ashworth
REPORTER/ERM: Not Reported
BAILIFF/COURT ATTENDANT:

CASE NO: 37-2020-00015679-CU-IC-CTL CASE INIT.DATE: 05/26/2020
CASE TITLE: BEST REST MOTEL INC VS SEQUOIA INSURANCE COMPANY [IMAGED]
CASE CATEGORY: Civil - Unlimited  CASE TYPE: Insurance Coverage


APPEARANCES

The Court, having taken the above-entitled matter under submission on 09/25/2020 and having fully
considered the arguments of all parties, both written and oral, as well as the evidence presented, now
rules as follows:
Plaintiff dismissed Amtrust North America, Inc. for insurance coverage on June 26, 2020, so Amtrust's
demurrer is moot.
Defendant Sequoia Insurance Co.'s demurrer to the complaint of plaintiff Best Rest Motel, Inc., dba
Holiday Inn Express Old Town complaint is overruled. There are questions outside the complaint
whether there is insurance coverage under this policy as a result of the coronavirus pandemic. Judicial
notice is granted to defendant's exhibits 1-3, the various executive orders. The court grants judicial
notice of exhibit 4, Department of Insurance "FAQ on business interruption insurance and other issues
affecting California small businesses", and exhibits 5 and 6, the press releases, but not for the truth of
the matters asserted therein.
Plaintiff's request for judicial notice of exhibits 1 and 2 are granted to the extent the County of San Diego
Health and Human Services Agency, Public Health Services, Epidemiology and Immunization Services
Branch; "County of San Diego – Coronavirus Disease 2019 (COVID-19) Interactive Data Set –
Confirmed Cases by City" for the City of San Diego; (accessed September 14, 2020) published data, but
not the for truth of the matters asserted.
Plaintiff's objections to the cases cited by defendant in the reply are overruled. There are sufficient facts
alleged in the complaint to withstand a demurrer.
Defendant shall file and serve an answer by October 15 , 2020.




DATE: 09/30/2020                                  MINUTE ORDER                                        Page 1
DEPT: C-67                                                                                       Calendar No.
